Citation Nr: 0527197	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1.	Whether new and material evidence was submitted to 
reopen a claim of entitlement to service connection for 
low back injury, now characterized as lumbosacral 
strain.

2.	Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to a service-connected 
history of hyperthyroidism treated with post 1-131 
therapy.

3.	Entitlement to service connection for fibromyalgia.

4.	Entitlement to service connection for bilateral ingrown 
toenails.

5.	Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and May 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In his August 2003 notice of disagreement, the veteran 
appears to raise a claim for an increased rating for 
hemorrhoids.  The matter is referred to the RO for 
appropriate adjudication.

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.  Due to the poor quality of the tape 
recording, a transcript of that hearing is not of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in May 2005, the veteran testified at a 
hearing at the RO before the undersigned.  A written 
transcript of the hearing could not be prepared due to the 
poor quality of the recording of the hearing.  In an August 
2005 letter, the RO advised the veteran of this technical 
problem and offered him the opportunity to testify at another 
hearing.  On August 31, 2005, the Board received the 
veteran's signed request to testify at a new hearing, via 
video conference, before a Veterans Law Judge.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claims without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a video 
conference hearing at the RO.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a), (e) (2004).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
hearing at the RO, with a Veterans Law 
Judge sitting in Washington, D.C, via 
video conference, in accordance with his 
request.  Appropriate notification of the 
hearing should be given to the appellant 
and his representative, and such 
notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


